NATIONWIDE MUTUAL FUNDS Nationwide Alternatives Allocation Fund Nationwide Bond Fund Nationwide Bond Index Fund Nationwide Enhanced Income Fund Nationwide Fund Nationwide Government Bond Fund Nationwide Growth Fund Nationwide International Index Fund Nationwide International Value Fund Nationwide Mid Cap Market Index Fund Nationwide Money Market Fund Nationwide S&P 500 Index Fund Nationwide Short Duration Bond Fund Nationwide Small Cap Index Fund Nationwide Small Company Growth Fund Nationwide U.S. Small Cap Value Fund Supplement dated January 24, 2012 to the Statement of Additional Information dated December 15, 2011 Capitalized terms and certain other terms used in this supplement, unless otherwise defined in this supplement, have the meanings assigned to them in the Statement of Additional Information (“SAI”). Effective January 23, 2012, the Board of Trustees has approved the appointment of Brian Hirsch as Chief Compliance Officer of Nationwide Variable Insurance Trust, replacing Kevin Grether, interim Chief Compliance Office.Mr. Hirsch most recently was the Senior Vice President for Compliance and Fund Administration at IFS Financial Services, Inc., which is a subsidiary of the Western Southern Financial Group in Cincinnati, Ohio.Mr. Hirsch previously held senior positions with Puglisi & Co., Palisade Capital Management, Blaylock & Partners and Continental Asset Management Corp.Mr. Hirsch earned a bachelor’s degree in Business Administration from Rutgers University, an M.B.A. from New York University and a law degree from American University.He also holds FINRA Series 4, 7, 24 and 66 licenses. PLEASE RETAIN THIS SUPPLEMENT FOR FUTURE REFERENCE
